MEMORANDUM ***
Joni Martinez appeals the district court’s judgment affirming the Commissioner of Social Security’s (“Commissioner”) denial of disability benefits and sup*674plemental security income. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s order upholding the Commissioner’s denial of benefits, and review for substantial evidence and legal error the Commissioner’s decision. Sandgathe v. Chafer, 108 F.3d 978, 980 (9th Cir.1997) (per curiam). We affirm.
The Administrative Law Judge (“ALJ”) gave specific and legitimate reasons for not according controlling weight to treating physician Spogen’s opinion, including that the opinion lacked objective medical findings and conflicted with other physicians’ opinions. See id.
The ALJ fulfilled his duty to develop the record by keeping the record open for thirty days and the Appeals Council considered the letter submitted over nine months later in support of Dr. Spogen’s opinion. See Duenas v. Shalala, 34 F.3d 719, 722 (9th Cir.1994).
The ALJ properly provided specific reasons for discrediting Martinez’s subjective pain testimony, by pointing to the medical evidence and inconsistencies between the medical evidence and Martinez’s statements. See Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir.1995) (per curiam).
Contrary to Martinez’s contention, the magistrate judge’s additional rationale for discrediting Dr. Spogen’s opinion did not impermissibly expand the ALJ’s three findings that reached the same result. Blacknall v. Heckler, 721 F.2d 1179, 1181 (9th Cir.1983) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.